Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/22/2020, 03/12/2021 and 06/15/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 18 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for determining a user is at risk of a health problem. 
Regarding claims 1, 18 and 19, the limitation of (claim 1 being representative) receiving examination data related to at least one of gripping power, vision health, or hearing strength of a user, provide fluid to or receive fluid from the user's body and analyze the fluid to determine one or more contents included in the fluid; analyzing the received examination data to determine whether the user is at risk of a health problem; and in response to determining that the user is at risk of the health problem, notifying a health care provider about the risk as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting a personal health care system and a data processor of the personal health care system (claim 1), a non-transitory, computer-readable medium storing one or more instructions executable by a computer system of a personal health care system and a data processor of the personal health care system (claim 18), one or more testing modules, a data processor unit and a communication unit (claim 19), the claimed invention amounts to managing personal behavior or interaction between people (i.e., rules or instructions). For example, but for the personal health care system, data processor, a non-transitory, computer-readable medium, a computer system, one or more testing modules, a data processor unit and a communication unit the claims encompass a method and a system for determining a user is at risk of a health problem in the manner described in the identified abstract idea, supra. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional elements of a personal health care system and a data processor. Claim 18 recites the additional element of a non-transitory, computer-readable medium, a computer system, a personal health care system and a data processor. Claim 19 recites the additional element of one or more testing modules, a data processor unit and a communication unit. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic computer components for enabling access to information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of personal health care system, data processor, non-transitory, computer-readable medium, computer system, one or more testing modules, data processor unit and communication unit to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are also well-understood, routine and conventional computer functions when they are claimed in a merely generic manner (see, e.g., Parker v. Flook; MPEP 2016.05(d)).
Claims 2-17 and 20 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 3 further define the personal healthcare system. Dependent claim 4 further defines periodically requesting examination data. Dependent claim 5 further defines analyzing the data. Dependent claim 6 further defines the risk. Dependent claim 7 further defines the second test. Dependent claim 8 further defines one or more risk factors. Dependent claim 9 further defines analyzing the examination data. Dependent claim 10, 12 and 13 further define the examination data. Dependent claim 11 further defines the gripping structure. Dependent claim 14 further defines receiving feedback. Dependent claim 15 further defines the played sound. Dependent claim 16 further defines receiving the examination data. Dependent claim 17 further defines presenting one or more symbols. Dependent claim 20 further defines the personal healthcare system. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
The one or more testing modules in claim 19. 
The communication unit is claim 19. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The examiner has reviewed the specification and found no structure associated with the one or more testing modules and the communication unit. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 19, the limitation “one or more testing modules” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the one or more testing modules. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
In claim 19, the limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The as-filed disclosure is devoid of any structure associated with the communication unit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims are rejected by virtue of dependency. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The Examiner suggest claiming that the units are implemented by the data processor which would likely overcome this rejection (though not the subject matter eligibility rejection).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaib (US 2017/0164832) and in further view of Frinak (CA 2896243 A1).

REGARDING CLAIM 1
	Kaib discloses a computer-implemented method of evaluating health of a user, the method comprising: receiving, by a personal health care system, examination data related to at least one of gripping power, vision health, or hearing strength of a user ([00087] teach test provided to patient and [0142] teaches test results (interpreted by examiner as examination data) [0142] teaches measures of hand strength are used in physical therapy as indicators of overall health and monitoring and providing information representative of changes in a patient's hand strength, grip strength, or pinch strength (interpreted by examiner as gripping power) [0178] teaches testing a patients vision or sight and hearing ability); analyzing, by a data processor of the personal health care system, the received examination data to determine whether the user is at risk of a health problem ([0142] teaches monitoring pinch strength includes instructing the patient to perform different dexterity tests and comparing test results to standard or baseline values (interpreted by examiner as analyzing examination data) and teaches that hand strength can be an important independent surrogate parameter to assess the outcome and risk of morbidity and mortality. For example, a decrease in grip strength has also been found to correlate with an increase in death overall, an increase in both cardiovascular and non-cardiovascular mortality, an increase in the risk of myocardial infarction, and an increase in the risk of stroke. Research suggests that “low grip strength is associated with increased susceptibility to cardiovascular death in people who do develop cardiovascular disease.” [0143] teaches in the Lancet study, the researchers determined that each 5 kg (about 11 lbs.) decrease in grip strength over the course of the study was linked to a 16% higher risk of dying from any cause, a 17% higher risk of dying from heart disease, a 9% higher risk of stroke, and a 7% higher risk of heart attack (interpreted by examiner as determine whether the user is at risk of a health problem)); and in response to determining that the user is at risk of the health problem, notifying a health care provider about the risk ([0016] teaches issuing one or more alarms, alerts, or instructions. [0142] teaches information about changes in hand, grip, and/or pinch strength can be provided to the patient's physician for review. [0224] if measured pinch force differs from a patient's baseline or normal pinch force by more than 2 kg, the alarm may be triggered and the caregiver or physician notified.).

Kaib does not explicitly disclose, however Frinak discloses:
wherein the personal health care system is configured to provide fluid to or receive fluid from the user's body and analyze the fluid to determine one or more contents included in the fluid (Frinak at [0032] teaches dialysis procedure. [0033] teaches removing and providing blood (interpreted by examiner as the fluid) from a patient. [0049] teaches determining physical properties of the fluid (interpreted by examiner as the one or more contents included in the fluid));

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Kaib with teaching of Frinak since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the test and adaptive interactions of the primary reference using the hemodialysis technique, as found in the secondary reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.

REGARDING CLAIM 2
Kaib and Frinak disclose the limitation of claim 1.
Kaib does not explicitly disclose, however Frinak further discloses:
The method of claim 1, wherein the personal health care system is a peritoneal dialysis system or a hemodialysis system (Frinak at [0014] teaches the use of a dialysis machine and hemodialysis).

REGARDING CLAIM 3
Kaib and Frinak disclose the limitation of claims 1 and 2.
Kaib does not explicitly disclose, however Frinak further discloses:
The method of claim 2, wherein the personal health care system receives blood from the user to dialyze the blood, and wherein the examination data is received before allowing the user to use the personal health care system for dialysis (Frinak at [0013] teaches hemodialysis and other techniques where blood is removed from a patient for processing (interpreted by examiner as to dialyze the blood) [0033] teaches hemodialysis machines to remove blood from the patient (arterial) and then to put the dialyzed blood back into the patient (interpreted by examiner as returning blood (using dialysis machine) after examination)).

REGARDING CLAIM 4
Kaib and Frinak disclose the limitation of claim 1.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 1, further comprising periodically requesting the examination data from the user (Kaib at [0224] teaches performing test (interpreted by examiner as examination data) daily, weekly or according to another predetermined schedule).

REGARDING CLAIM 5
Kaib and Frinak disclose the limitation of claim 1.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 1, wherein analyzing the data comprises: comparing the examination data to health data ranges stored in a lookup table, the lookup table mapping a plurality of health data ranges to a plurality of risk categories, each health data range being associated with one or more respective risk categories; and determining that the examination data fits into a particular risk category in the lookup table, wherein notifying the health care provider about the risk comprises providing an indication of the risk category in a message or alert sent to the health care provider (Kaib at [0142] teaches comparing test results to standard or baseline values where information about changes in patient condition can be provided to physician for review and [0224] if measured pinch force differs from a patient's baseline or normal pinch force by more than 2 kg, the alarm may be triggered and the caregiver or physician notified (interpreted by examiner as notifying the health care provider about the risk comprises providing an indication of the risk category in a message or alert sent to the health care provider). [0229] teaches a comparator  for comparing the pinch force measurements to other values or to various reference values. In some instances, the comparator can be configured to receive the reference values from a database of previous pinch force measurements to assess changes in the patient's pinch strength over time and [0230] teaches that the database can also include baseline values for the patient and/or reference pinch force values for individuals with similar physical characteristics (e.g., gender, age, height, weight, and occupation) as the patient (interpreted by examiner as comparing the examination data to health data ranges stored in a lookup table). A determination that a patient has a lower than expected pinch force, compared to other individuals with similar physical characteristics, may indicate that the patient is suffering from an undiagnosed injury or condition. [0142] gives an examples of “low grip strength is associated with increased susceptibility to cardiovascular death in people who do develop cardiovascular disease.” And [0143] teaches findings from the Lancet Study and gives examples of risk categories. [0223] and [224] teach examples of comparing test data to risk categories, determining data fits risk category and notifying caregiver).

REGARDING CLAIM 6
Kaib and Frinak disclose the limitation of claims 1 and 5.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 5, further comprising: determining that the particular risk category includes a plurality of potential risk factors; and requesting at least a second test on the user, the second test for determining which risk factor from among the plurality of potential risk factors threatens the user (Kaib at [0142] teaches that hand strength can be indicator of cardiac health, to assess the outcome and risk of morbidity and mortality. For example, a decrease in grip strength has also been found to correlate with an increase in death overall, an increase in both cardiovascular and non-cardiovascular mortality, an increase in the risk of myocardial infarction, and an increase in the risk of stroke (interpreted by examiner as determining that the particular risk category includes a plurality of potential risk factors) [0134] teaches reevaluating the patient and [0174] teaches retesting patient when the patient's cognitive ability is determined to have declined e.g., due to Alzheimer's disease or some other form of dementia (interpreted by examiner as requesting at least a second test on the user, the second test for determining which risk factor from among the plurality of potential risk factors threatens the user)).

REGARDING CLAIM 7
Kaib and Frinak disclose the limitation of claims 1, 5 and 6.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 6, wherein the second test includes a blood test, a urine test, or a physical bodily test (Kaib at [0142] teaches testing hand strength, grip strength, or pinch strength (interpreted by examiner as physical bodily test)).

REGARDING CLAIM 8
Kaib and Frinak disclose the limitation of claims 1, 5 and 6.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 6, wherein the one or more risk factors include at least one of a stroke, a heart attack, or an internal or external bleeding (Kaib at [0142] teaches the risk of stroke).

REGARDING CLAIM 9
Kaib and Frinak disclose the limitation of claim 1.
Kaib does not explicitly disclose, however Frinak further discloses:
The method of claim 1, wherein analyzing the examination data comprises: comparing the examination data to past health data of the user that is stored on a data storage of the personal health care system to determine a difference between the past health data and the examination data; and determining, based on the difference, one or more risk factors that have a likelihood of threatening the user, the likelihood being greater than a specified threshold value, wherein notifying the health care provider comprises providing an indication of the one or more risk factors in a message or alert sent to the health care provider (Kaib at [0153] teaches comparing pinch strength to previously measured results (interpreted by examiner as past health data of the user), and drawing conclusions about patient condition based on the comparison. [0229] teaches a comparator for comparing the pinch force measurements to other values or to various reference values. In some instances, the comparator can be configured to receive the reference values from a database of previous pinch force measurements to assess changes in the patient's pinch strength over time (interpreted by examiner as to determine a difference between the past health data and the examination data) [0107] teaches the provided information about the results of the comparison comprises an indication when pinch force changes beyond a threshold amount and/or an indication when pinch force changes from a baseline pinch force by more than a predetermined percentage (interpreted by examiner as determining, based on the difference, one or more risk factors that have a likelihood of threatening the user, the likelihood being greater than a specified threshold value) [0224] if measured pinch force differs from a patient's baseline or normal pinch force by more than 2 kg, the alarm may be triggered and the caregiver or physician notified (interpreted by examiner as notifying the health care provider comprises providing an indication of the one or more risk factors in a message or alert sent to the health care provider)).

REGARDING CLAIM 10
Kaib and Frinak disclose the limitation of claim 1.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 1, wherein the examination data related to gripping power is received through one or more sensors implemented on or within a gripping structure of the personal health care system so that when the user applies force to at least part of the gripping structure, the sensors send the examination data related to gripping power to the data processor (Kaib at [0105] teaches using sensors to measure pinch force).

REGARDING CLAIM 11
Kaib and Frinak disclose the limitation of claims 1 and 10.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 10, wherein the gripping structure is in the form of at least one of a handle or a squeezable element (Kaib at [0142] teaches providing information about grip strength and a patient performing different dexterity tests. [0413] teaches testing by pressing and holding a button (interpreted by examiner as gripping structure is in the form of at least one of a handle)).

REGARDING CLAIM 13
Kaib and Frinak disclose the limitation of claim 1.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 1, wherein receiving the examination data related to hearing strength comprises: playing a sound to the user, the sound containing more than one frequency; receiving feedback from the user indicating what the user has heard from the played sound; and determining the examination data related to hearing strength from the received feedback (Kaib at [0089] teaches hearing test. [0162] teaches the controller can play a series of sounds at increasing tonal frequencies (e.g., pitch), volumes, and/or durations and request the patient to press a “yes” button displayed on the touch screen or make a movement to indicate when the patient can hear the sound (interpreted by examiner as the feedback from the user indicating what the user has heard from the played sound). Based on this test, the controller can automatically determine a patient interaction mode (or set of initial patient interaction features) in which audible alerts and voice commands are provided at the tonal frequencies, volumes, and durations that the patient has indicated that he/she can hear).

REGARDING CLAIM 14
Kaib and Frinak disclose the limitation of claims 1 and 13.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 13, wherein receiving the feedback comprises receiving, from the user, a selection of an item of a plurality of items displayed on a screen of the personal health care system, wherein one item of the plurality of items provides a correct indication of the played sound (Kaib at [0162] teaches the controller can request the patient to press a “yes” button displayed on the touch screen or make a movement to indicate when the patient can hear the sound (interpreted by examiner as a selection of an item of a plurality of items displayed on a screen)).

REGARDING CLAIM 15
Kaib and Frinak disclose the limitation of claims 1 and 13.
Kaib does not explicitly disclose, however Frinak further discloses:
The method of claim 13, wherein the played sound comprises a speech played to the user, wherein the user provides the feedback by speaking the speech, and the method further comprises performing a speech recognition method on the spoken speech to determine words spoken by the user, wherein the examination data related to hearing strength is determined by comparing the determined words spoken by the user and the speech included in the played sound ([0133] teaches voice recognition and [0195] teaches the patient can be asked to read a passage or listen to a voice instruction and answer one or more questions about the content of the passage or voice instruction (interpreted by examiner as wherein the user provides the feedback by speaking the speech) and [0201] teaches patient input is received via the microphone and processed with voice recognition software. For example, the patient can speak into the microphone a predetermined phrase, such as “Stop alarm” (e.g., to indicate acknowledgement of an alarm)).

REGARDING CLAIM 16
Kaib and Frinak disclose the limitation of claim 1.
Kaib does not explicitly disclose, however Frinak further discloses:
The method of claim 1, wherein receiving the examination data related to hearing strength comprises: playing a sound to the user; receiving a volume level selected by the user, the volume level indicating a volume at which the user comfortably hears the sound; and predicting, based on the received volume level, a volume needed to alert the user when the user is asleep (Kaib at [0089] teaches hearing test and [0133] teaches alarm and alert configuration such as volume. [0162] teaches the controller can play a series of sounds at increasing volumes and request the patient to press a “yes” button displayed on the touch screen or make a movement to indicate when the patient can hear the sound. Based on this test, the controller can automatically determine a patient interaction mode (or set of initial patient interaction features) in which audible alerts and voice commands are provided at the volumes that the patient has indicated that he/she can hear (interpreted by examiner as playing a sound to the user; receiving a volume level selected by the user, the volume level indicating a volume at which the user comfortably hears the sound). [0171] teaches the controller can automatically adjust such patient interaction settings from their baseline values, such as increase the volume to the treatment alarm if a pattern of patient responses indicate that the patient is responding outside a threshold period of time to respond and/or barely responding within the threshold, e.g., due to the patient not initially recognizing the alarm or understanding what to do in response (interpreted by examiner as means to predict, based on the received volume level, a volume needed to alert the user when the user is asleep)).

REGARDING CLAIM 17
Kaib and Frinak disclose the limitation of claim 1.
Frinak does not explicitly disclose, however Kaib further discloses:
The method of claim 1, further comprising: presenting one or more symbols on a display of the personal health care system, wherein the examination data related to vision health includes feedback from the user indicating what the user sees on the screen (Kaib at [0089] teaches vision test and [0206] teaches tests can be configured to determine a vision or sight ability of the patient. The controller can prompt the patient to indicate whether he/she can make out shapes and/or text font in the display of the interface. The controller can determine a patient interaction mode having larger text font or less text font and more icons for patients that are determined to have limited vision ability (interpreted by examiner as presenting one or more symbols on a display of the personal health care system, wherein the examination data related to vision health includes feedback from the user indicating what the user sees on the screen)).

REGARDING CLAIM 20
Claim 20 is analogous to Claim 2 thus Claim 20 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

REGARDING CLAIMS 18 and 19
Claims 18 and 19 are analogous to Claim 1 thus Claims 18 and 19 are similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kaib (US 2017/0164832), in view of Frinak (CA 2896243 A1) and in further view of Tormala (US 2003/0097180).

REGARDING CLAIM 12
Kaib and Frinak disclose the limitation of claim 1.
Kaib and Frinak do not explicitly disclose, however Tormala further discloses:
The method of claim 1, wherein the examination data related to gripping power is received through a dynamometer attached to the personal health care system, the dynamometer being in communication with the data processor (Tormala at [0044] teaches gripping power measured by dynamometer).

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Kaib and Frinak with teaching of Tormala since known work in one field of endeavor may prompt variations in design in either the same field or a different field based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art (KSR rationale F). One of ordinary skill in the art of healthcare would have found it obvious to update the methods of the primary and secondary reference using dynamometer to measure gripping power, as found in the third reference, in order to gain the commonly understood benefits of such adaptation, such as decreased size, increased reliability, simplified operation, and reduced cost. This update would be accomplished with no unpredictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cosentino (US 2012/0041775) teaches systems, methods, and computer program products for patient monitoring. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/LIZA TONY KANAAN/Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626